DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Claim Interpretation
                       The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

    The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a
rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-
AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with

sufficient structure, material, or acts within the claim itself to entirely perform the recited function. Absence of the word “means” (or “step for”) in a claim creates a rebuttable 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

2.  Claim limitation “ a communication unit configured to transmit a command to an external device; a detection unit configured to detect a change in a surrounding environment in a case where the change is caused by an operation of the external device or a peripheral device controlled by the external device operating in response to the command; and a control unit configured to change, in a case where there is a function to be affected by the change detected by the detection unit, a setting of the function to a setting with which the function is not affected .” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the word (term)  synonym to means: a communication unit, a detection unit; and  a control unit and each  coupled with functional language” configured to ” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholders  (a communication unit, a detection unit; and  a control unit) are  not preceded by a structural modifier. 

However, the written description fails to clearly link or associate the above disclosed structure. Thus the examiner issues the following 112 (b) and 112 (a) rejection.

                                    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The written description fails to clearly link or associate the above disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification as filed doesn’t seem to describe the claimed structure (means) in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

    To overcome the rejection Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or (b) Amend
the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.  Claim(s) [1-4, 8-9, 13-14 and 17-20] is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Rathour(US. 2020/0045218) earliest effective filling date Jul. 13, 2018.

Re Claim 1, Rathour discloses  a surveillance apparatus  (see 1000 fig. 13, by the virtue of communicating with 1301 as depicted in fig. 13) comprising: a communication unit configured to transmit a command to an external device (see ¶ 0184,  the brightness of the streetlamp may be automatically controlled, by the virtue of sending a control signal to control the brightness of a street lamp, thus the electronic device 1000 is acting as a communication unit by the virtue of sending a control signal to the street lamp); a detection unit configured to detect a change in a surrounding environment in a case where the change is caused by an operation of the external device or a peripheral device controlled by the external device operating in response to the command (see ¶ ¶ 0180 and ¶0184, The electronic device 1000 according to an embodiment of the disclosure may determine an ambient environment brightness based on an image captured using the camera 1301, thus the electronic device 1000 is acting as a detection unit by the virtue of determining the ambient environment brightness); and a control unit configured to  the brightness of the streetlamp may be automatically controlled based on an image captured using a camera that is already installed in the vicinity of the streetlamp., Thus the electronic device 1000 is acting as a control unit when  controlling the brightness  based on the detected ambient brightness to thereby produce better visibility  as describe in the text of ¶ 0003) . 

Re Claim 2,   Rathour  further discloses   wherein, in a case where there is a function to be affected by the change detected by the detection unit, the control unit changes the setting of the function to a setting with which the function is not affected or changes the setting of the function to reduce or prevent the change detected by the detection unit (see ¶¶ 0003 and 0184 by the virtue of creating an appropriate brightness by controlling the illuminating device 1302 as described in the text of ¶¶ 0003 and 0184). 

Re Claim 3,  Rathour  further discloses   , wherein, in a case where there is a function to be affected by the change detected by the detection unit, the control unit changes the setting of the function from a manual mode to an automatic mode or from an enabled state to a disabled state, so that the function is not affected (see ¶¶ 0003 and 0184 by the virtue of creating an appropriate brightness by controlling the illuminating device 1302 as described in the text of ¶¶ 0003 and 0184, for example when changing from high brightness to low brightness of the device 1302 in light of ¶ 0003).

Re Claim 4,  Rathour  further discloses, wherein, in a case where there is a function to be affected by the change detected by the detection unit, the control unit changes a setting for transmitting the command to reduce or prevent the change (see ¶¶ 0003 and 0184 by the virtue of creating an appropriate brightness by controlling the illuminating device 1302 as described in the text of ¶¶ 0003 and 0184, for example when changing from high brightness to low brightness of the device 1302 in light of ¶ 0003, by the virtue of automatically controlling). 


Re Claim 8, Rathour further discloses, further comprising: an imaging unit, wherein the detection unit detects a luminance change in a viewing angle to be captured by the imaging unit (see 120 fig. 13 and ¶ 0180,  According to an embodiment of the disclosure, the light source 1302 may be controlled using not only an image captured using a camera included in the electronic device 1000, implies the luminance change can also be detected based on the image captured by camera 120 of the electronic device). 

Re Claim 9, Rathour further discloses, wherein a function to be affected by the luminance change detected by the detection unit corresponds to a setting of at least any one of exposure, focus, image processing, infrared light filter switching, and illumination control by the imaging unit (see ¶ 0178, the external light source 1202 may also be adjusted to be dark according to the brightness control by the electronic device 1000). 

Re Claim 13,  Rathour further discloses, wherein, in a case where there is a function to be affected by the change detected by the detection unit, the communication unit transmits 

Re Claim 14,  Rathour further discloses, wherein, upon reception of information indicating that the user has determined to change the setting to a setting with which the function is not affected, from the display control apparatus, the control unit changes the setting to the setting with which the function is not affected (see 0177, a display 1204 of the electronic device 1000 may be adjusted to be dark according to an ambient environment brightness determined based on a captured image 1203 of the ambient environment). 

Re Claim 17, Claim 17 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning. 
 
Re Claim 18,   claim 18 has substantially same limitation as claim 2 above, thus analyzed and rejected by the same reasoning.

Re Claim 19, claim 19 has substantially same limitation as claim 3 above, thus analyzed and rejected by the same reasoning.


Re Claim 20,   claim 20 a program implicit to the apparatus and method as claimed in claims 1 and 17, thus analyzed and rejected by the same reasoning.

                                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims [10-11] is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathour(US. 2020/0045218) in view of  Sun (US. 2015/0350769).

Re Claim 10, Rathour discloses an audio inputter (see ¶ 0106). However Rathour doesn’t seem to explicitly disclose, 
 
Nonetheless in the same field of endeavor Sun discloses an image processing device as Rathour (see for example Sun 104, fig. 1). Sun further discloses a detection unit detects an audio change acquired by the audio input unit (see ¶ 00166, Microphones 118 best capture sound from a given one of participants 106 if the position of the participant (i) falls within a best sound pick-up range of the microphone, and (ii) is aligned with a receive beam of the microphone if the 
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Rathour, for example by associating a microphone array as a sound input in the device 1000 of Rathour, before the effective filling date of the claimed invention as taught  by Sun since this would allow to capture a sound signal of an image captured in the vicinity of the security camera 1301 as depicted in fig. 13,  thus enhancing a usability  of Rathor’s device

Re Claim 11, Rathour as modified further discloses wherein a function to be affected by an audio change detected by the detection unit is a function related to sound volume detection (see Sun ¶ 0017, a maximum gain portion). 

7. Claims [12] is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathour(US. 2020/0045218).

Re Claim 12, Rathour discloses the claimed invention that is controlling the brightness of the streetlamp automatically based on an image captured using a camera that is already installed in the vicinity of the streetlamp, in ¶0184. However Rathour doesn’t seem to explicitly disclose wherein, in a case where the detection unit successively detects a change in the surrounding environment a predetermined number of times, the control unit changes the setting of the function to a setting with which the function is not affected. Nonetheless it would have been obvious to one of ordinary skill in the art to have been motivated to modify Rathour before the effective filling date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges, in this scenario, to detect a number of times the luminance of the surrounding  by the control apparatus 1000 as depicted in fig. 13, involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
8. Claims [5-7 and 15-16] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698